Citation Nr: 1021029	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  97-32 458A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an extension beyond September 1, 1999, of a 
temporary total (convalescent) rating for the postoperative 
residuals of a crush injury of the right hand.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 to January 
1992.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a March 2001 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied a temporary total convalescent 
rating for a period from August 10, 1999, to October 7, 1999.  
A January 2010 rating decision extended the Veteran's 
temporary convalescent rating to August 31, 1999.  The 
Veteran continues to express dissatisfaction with length of 
the convalescent rating so the claim remains on appeal.  See 
e.g. AB v. Brown, 6 Vet. App. 35 (1993).  

In November 2001, a travel board hearing was held before the 
undersigned.  A transcript of the hearing is associated with 
the Veteran's claims file.  The claim was remanded by the 
Board in April 2002, February 2003, January 2004, December 
2005, and July 2007.  


FINDINGS OF FACT

1.	The Veteran underwent right median nerve pronator syndrome 
release surgery in December 1998.  

2.	The Veteran's right upper extremity surgery in December 
1998 is not shown to have required convalescence beyond 
August 31, 1999.




CONCLUSION OF LAW

Extension of a temporary total (convalescence) rating for 
right upper extremity disability beyond August 31, 1999, is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.3, 4.30 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim[s].

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009). 

The appellant was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  A July 2004 letter explained the 
evidence necessary to substantiate his claim, the evidence VA 
was responsible for providing, and the evidence he was 
responsible for providing.  The appellant has had ample 
opportunity to respond/supplement the record and he has not 
alleged that notice in this case was less than adequate.

The Veteran's pertinent treatment records have been secured.  
The RO arranged for a VA medical opinion in November 2009.  
This report is found to be adequate for rating purposes as it 
substantially complied with the July 2007 remand 
instructions.  In this regard, it is noted that the examiner 
reviewed the Veteran's medical history and medical records 
and provided adequate reasons for the opinion that was 
rendered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(finding that VA must provide an examination that is adequate 
for rating purposes).  He has not identified any pertinent 
evidence that remains outstanding.  Thus, VA's duty to assist 
is met.  Accordingly, the Board will address the merits of 
the claim. 

B.	Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize 
the relevant evidence where appropriate and the analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge 
(regular discharge or release to non-bed care) or outpatient 
release that entitlement is warranted, effective from the 
date of hospital admission or outpatient treatment and 
continuing for a period of one, two or three months from the 
first day of the month following such hospital discharge or 
outpatient release. In order to attain the temporary total 
disability rating, the Veteran must demonstrate that his 
service connected disability resulted in: (1) surgery 
necessitating at least one month of convalescence; (2) 
surgery with severe postoperative residuals, such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight- bearing prohibited); 
or (3) immobilization by cast, without surgery, of one major 
joint or more.  38 C.F.R. § 4.30(a).  

On December 21, 1998, the Veteran underwent surgery for the 
release of right median nerve pronator syndrome.  A temporary 
total disability rating under 38 C.F.R. § 4.30 was assigned 
from the date of the surgery through August 31, 1999.  A 
statement has been submitted from the Veteran's treating 
physician to the effect that the Veteran was prevented from 
working until August 10, 1999.  An additional statement was 
submitted that the Veteran was prevented from working from 
August 10, 1999, to October 7, 1999.  An August 1999 
statement from the treating physician indicated that, at that 
time, the Veteran continued to have numbness in his hand due 
to the old injury of the median nerve.  The nerve had 
essentially been freed from the elbow to the wrist without 
evidence of further compression.  The examiner stated that 
the Veteran's shoulder pain was the result of rotator cuff 
tendonitis.  

In November 2009, A VA physician reviewed the Veteran's 
claims file and noted that the Veteran had undergone surgical 
procedures in early 1998 and again on December 21, 1998.  It 
was noted that the records showed that, despite the pronator 
release in 1998, the Veteran did not have resolution of his 
symptoms.  Noting the opinion of the treating physician, the 
examiner agreed that the initial convalescence from December 
1998 to August 1999 was warranted because of lack of 
resolution of those symptoms until that month.  At that time, 
rotator cuff tendonitis caused additional limitation.  
Significantly, no functional restrictions due to the surgery 
appear to have been imposed on the Veteran beyond August 
1999, and there is no indication that convalescence from 
surgery was required beyond that month.  Consequently, 
extension of the temporary total rating under 38 C.F.R. § 
4.30 beyond August 31, 1999 is not warranted.  


ORDER

An extension beyond September 1, 1999, of a temporary total 
(convalescent) rating for the postoperative residuals of a 
crush injury of the right hand, is denied.  



____________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


